

115 HR 7288 IH: Veterans’ Right to Breathe Act
U.S. House of Representatives
2018-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7288IN THE HOUSE OF REPRESENTATIVESDecember 12, 2018Mr. Ruiz (for himself, Mr. Castro of Texas, and Mr. Bilirakis) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to provide for a presumption of service connection for
			 certain diseases in veterans who were exposed to burn pits.
	
 1.Short titleThis Act may be cited as the Veterans’ Right to Breathe Act. 2.Presumption of service connection for certain diseases in veterans who were exposed to burn pits (a)In generalSection 1112 of title 38, United States Code, is amended by adding at the end the following new subsection:
				
					(d)
 (1)For the purposes of section 1110 of this title, and subject to the provisions of section 1113 of this title, a disease specified in paragraph (2) of this subsection becoming manifest in a burn pit-exposed veteran shall be considered to have been incurred in or aggravated during active military, naval, or air service, notwithstanding that there is no record of evidence of such disease during a period of such service.
 (2)The diseases referred to in paragraph (1) of this subsection are the following: (A)Asthma.
 (B)Chronic bronchitis. (C)Chronic obstructive pulmonary disease.
 (D)Constrictive bronchiolitis. (E)Emphysema.
 (F)Granulomatous disease. (G)Interstitial lung disease.
 (H)Lung cancer. (I)Pneumonia.
 (3)For purposes of this subsection: (A)The term burn pit-exposed veteran means a veteran who, while serving on active duty on or after September 11, 2001—
 (i)was deployed in support of a contingency operation; and (ii)during such deployment, was based or stationed at a location where an open burn pit was used.
 (B)The term open burn pit means an area of land located that— (i)is designated by the Secretary of Defense to be used for disposing solid waste by burning in the outdoor air; and
 (ii)does not contain a commercially manufactured incinerator or other equipment specifically designed and manufactured for the burning of solid waste.
 (C)The term contingency operation has the meaning given that term in section 101(a)(13) of title 10. (D)The term solid waste has the meaning given such term in section 1004(27) of the Solid Waste Disposal Act (42 U.S.C. 6903(27))..
 (b)Effective dateThe amendment made by subsection (a) shall take effect on the date that is 180 days after the date of the enactment of this Act.
			